Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 include the limitation, “respective photodetectors of a group of pixels of the pixels disposed along a first predetermined direction are arranged in a staggered manner in a second predetermined direction perpendicular to the first predetermined direction.”  The photodetectors cannot be both staggered along a second direction and arranged along a first direction.
	Independent claims 1 and 16 include the limitation, “as viewed from [the] top of the pixel array, the readout circuit of the first pixel is spaced apart from the photodetector of the first pixel”.  Since readout circuitry must receive electrical signal from the pixel it is connected to, the readout circuit must therefore be overlapping the pixel or at the very least be directly connected thereto and cannot be spaced apart therefrom as claimed.  


	Further, claim 6 relates the size of physical pixels to the location of light spots reflected by a target material, which will change locations during the functioning of the device.  It is not clear, therefore, what size the pixels must be to satisfy the claim as the reflected light spots are not necessarily in consistent positions or consistent distances from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (9,781,318) in view of Watanabe et al. (2009/0303371).
	Regarding claim 1, You teaches an image sensor, comprising: a plurality of pixels arranged in rows and columns (You, image sensor 50), the pixels configured to sense a reflected signal (You, Fig. 1), the reflected signal being incident on the pixel array to form a plurality of reflected light spots separated 
	You lacks explicit teaching of the readout circuit of the first pixel is adjacent to the photodetector of the second pixel along the first predetermined direction, and is adjacent to the photodetector of the first pixel along a second predetermined direction perpendicular to the first predetermined direction.
	Watanabe teaches various pixel/readout arrangements, corresponding to this arrangement as well as to the arrangements of claims 2-5.  See Watanabe, Figs. 26-60, showing alternating, staggered, and mirrored configurations for pixel/readout geometry.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the pixel/readout arrangements of Watanabe with the detector of You in order to share certain components between pixels thereby reducing pixel size. (Watanabe, [0285])
	Regarding the subject matter added by amendment, the claimed arrangement of photodetector and readout introduces issues regarding both clarity and impossibility, and therefore the claim is interpreted in light of the specification as closely to the claim as possible while allowing the device to function.  In this case, the term “readout circuit” must be read exclusive of the readout electrode, as the readout electrode is in contact with and overlapping the pixel.  Given this reading, the remainder of the readout circuitry does lie separated from the pixel.  The particular arrangement of pixel and readout appears to be a matter of design choice.  See Watanabe Figs 26-60.

	Regarding claim 7, the combination of You and Watanabe further teaches a length of each pixel along the second predetermined direction is longer than a length of the pixel along the first predetermined direction. (Watanabe, [0199], rectangular shape disclosed but not pictured)
	Regarding claim 11, the combination of You and Watanabe further teaches a processing circuit, coupled to the pixel array, the processing circuit being configured to detect time of flight of the reflected signal according to the pixel output, and obtain depth information about the target object according to the time of flight. (Yu, Col. 6 Lines 9-29)
	Regarding claim 12, You discloses an imaging system, comprising: a light emitting unit, configured to send a structured light signal (You, light source 40 and patterned light generator 42); and at least one pixel array (You, image sensor 50), wherein each pixel array comprises a plurality of pixels arranged in rows and columns (inherent to an imaging sensor), the pixels configured to sense a reflected signal (You, Fig. 1), the reflected signal being incident on the pixel array by the structured light signal to form a plurality of reflected light spots separated from each other on the pixel array (You, Figs. 1 and 2).
	Watanabe teaches wherein each of the pixels comprises: a photodetector, configured to detect the reflected signal and accordingly output a photo response signal; and a readout circuit, coupled to the photodetector, the readout circuit being configured to generate a pixel output according to the photo response signal; wherein the pixels comprise a first pixel and a second pixel adjacent to the first pixel along a first predetermined direction; the readout circuit of the first pixel is adjacent to the photodetector of the second pixel along the first predetermined direction, and is adjacent to the photodetector of the first pixel along a second predetermined direction perpendicular to the first predetermined direction. See Watanabe, Figs. 26-60, showing alternating, staggered, and mirrored configurations for pixel/readout geometry.

	Regarding claim 13, the combination of You and Watanabe further teaches a processing circuit, coupled to the pixel array, the processing circuit being configured to detect time of flight of the structured light signal according to the pixel output of the pixel array, and obtain depth information about the target object according to the time of flight. (You, Col. 6 Lines 9-29)
	Regarding claim 14, the combination of You and Watanabe further teaches projection of the structured light signal onto a cross section plane between the light emitting unit and the target object forms a plurality of light spots separated from each other. (You, Fig. 2)
	Regarding claim 15, the combination of You and Watanabe further teaches the reflected signal is incident on the pixel array to form a plurality of reflected light spots separated from each other on the pixel array (You, Figs. 1, 2), and each reflected light spot illuminates at least one pixel (this cannot be given patentable weight as the location of the spots may change as the device is used).
	Regarding claim 16, the combination of You and Watanabe further teaches the light emitting unit comprises: a light source, arranged to output an optical signal (You, light source 40); and an optical microstructure, arranged to change a travel path of the optical signal to generate the structured light signal (You, patterned light generator 42).
	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Watanabe and Meynants (2014/0145068)
	Regarding claim 8, the combination of You and Watanabe lacks explicit teaching of the readout circuit of the first pixel comprises: a first photoelectric readout unit, configured to be selectively coupled to the photodetector of the first pixel according to a first control signal, and generate a first portion of the pixel output of the first pixel; and a second photoelectric readout unit, configured to be selectively 
	Meynants teaches of the readout circuit of the first pixel comprises: a first photoelectric readout unit, configured to be selectively coupled to the photodetector of the first pixel according to a first control signal, and generate a first portion of the pixel output of the first pixel; and a second photoelectric readout unit, configured to be selectively coupled to the photodetector of the first pixel according to a second control signal, and generate a second portion of the pixel output of the first pixel, wherein the second control signal and the first control signal have different phases.  (Meynants, [0083])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the dual transfer gate pixels of Maynants with the device of You and Watanabe in order to provide a pixel with a higher dynamic range.  (Meynants, [0083])
	Regarding claims 9 and 10, the combination of You, Watanabe, and Meynants further teaches the claimed arrangements of readouts.  See Meynants Figs. 24, 26, 27.
	Response to Arguments
Applicant's arguments filed 12/18/2021 have been fully considered but they are not persuasive.  Applicant argues that the gate electrode of Watanabe overlaps the photodiode region of the pixels in Watanabe, and that therefore it could not be said that the readout circuit (which implicitly includes the gate electrode) is spaced apart from the pixel.  However, Applicant’s interpretation, requiring the readout electrode as part of the readout circuit to be spaced apart from the pixel, is impossible.  Since an electrode must be in contact with the pixel it is sensing the signal of, the electrode itself cannot be spaced apart from the pixel.  Thus the term “readout circuit” must be read exclusive of that electrode.  The remainder of the readout circuit in Watanabe does lie spaced apart from the pixel.  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884